Citation Nr: 0413720	
Decision Date: 05/28/04    Archive Date: 06/02/04

DOCKET NO.  00-05 754	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California



THE ISSUES

1.  Entitlement to service connection for residuals of left 
Bell's palsy.  

2.  Entitlement to a disability rating in excess of 20 
percent for recurrent lumbosacral strain with degenerative 
changes.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Clifford R. Olson, Counsel


INTRODUCTION

The veteran's active military service extended from April 
1964 to February 1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) from the Department of Veterans Affairs (VA) Regional 
Office (RO) in Oakland, California.  

This decision will be limited to the claim of entitlement to 
a disability rating in excess of 20 percent for recurrent 
lumbosacral strain with degenerative changes.  The issue of 
entitlement to service connection for residuals of left 
Bell's palsy will be the subject of a REMAND  at the end of 
this decision and will not be otherwise discussed herein.  
This service connection issue is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  VA will 
notify you if further action is required on your part.  


FINDINGS OF FACT

1.  VA has made all reasonable efforts to assist the 
appellant in the development of his claim for a higher 
disability rating and has notified him of the information and 
evidence necessary to substantiate his claim.  

2.  The veteran's service-connected recurrent lumbosacral 
strain with degenerative changes does not approximate a 
severe lumbosacral strain, with associated symptoms.  

3.  The veteran's service-connected recurrent lumbosacral 
strain with degenerative changes does not result in more than 
moderate limitation of lumbar spine motion or more than a 
moderate postoperative intervertebral disc syndrome.  

4.  The veteran's service-connected recurrent lumbosacral 
strain with degenerative changes limited thoracolumbar spine 
flexion to 40 degrees, hyperextension to 20 degrees, lateral 
flexion to 30 degrees, bilaterally, and rotation to 20 
degrees, bilaterally.  

5.  The veteran's service-connected recurrent lumbosacral 
strain with degenerative changes does not limit forward 
flexion of the thoracolumbar spine to 30 degrees or less; or, 
result in ankylosis.  


CONCLUSION OF LAW

Both old and new criteria for a rating in excess of 20 
percent for the service-connected recurrent lumbosacral 
strain with degenerative changes have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West. 2002); 38 C.F.R. Part 4, 
including § 4.7 and Code 5295 (2003); 68 Fed. Reg. 51454-
51456 (August 27, 2003), to be codified at 38 C.F.R. § 4.71a, 
General Rating Formula for Diseases and Injuries of the 
Spine, Codes 5235 to 5243 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (herein "VCAA") 
became law on November 9, 2000.  Pub. L. No. 106-475, 114 
Stat. 2096 (2000) (codified as amended at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002)).  This law redefined 
the obligations of VA with respect to the duty to assist and 
included an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, 17 Vet App 412 
(2004) held, in part, that a VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  That was not done in 
this case, because the initial decision was made before VCAA 
became law.  If the Board were to remand the case for VCAA 
notice, such notice would still not be issued before the 
initial decision.  

In Pelegrini, at 422 the Court held, in part, that a VCAA 
notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  This new "fourth element" 
of the notice requirement comes from the language of 
38 C.F.R. § 3.159(b)(1).  

Review of the January 2004 VCAA notice letter discloses that 
it has complied with all the requirements as described by the 
Court.  Particularly, the wording of the VCAA notice 
adequately informed the claimant that he should provide any 
evidence in his possession pertaining to the claim; that he 
should give VA everything he had pertaining to the claim.  

Moreover, the rating decision, statement of the case, and 
supplemental statement of the case notified the veteran and 
his representative of the status of the evidence as it was 
developed and of the need for substantiating evidence from 
him.  Any deficits in the original notice were cured long 
before the case came to the Board and are no more than non-
prejudicial error.  

VA has made reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate his claim for 
benefits.  This includes private records which the veteran 
adequately identified and authorized VA to obtain.  All 
relevant Federal records have been obtained.  The service 
medical records are in the claims folder.  VA records have 
been obtained.  The veteran has been examined by VA and a 
medical opinion rendered.  See Charles v. Principi, 16 Vet. 
App. 370 (2002).  There is no reasonable possibility that 
further assistance would aid in substantiating the claim.  

Further, the veteran has not reported that any other 
pertinent evidence might be available.  See Epps v. Brown, 
9 Vet. App. 341, 344 (1996).  Notably, neither the appellant 
nor the representative has asserted that the case requires 
further development or action under VCAA or its implementing 
regulations.  

Thus, the Board finds VA has completed its duties under VCAA 
and implementing regulations.  Further, VA has completed the 
development of this case under all applicable law, 
regulations and VA procedural guidance.  See also 38 C.F.R. 
§ 3.103 (2003).  Therefore, it would not abridge the 
appellant's rights under VCAA and implementing regulations 
for the Board to proceed to review the appeal.  

Evaluation.  Service-connected disabilities are rated in 
accordance with a schedule of ratings which are based on 
average impairment of earning capacity.  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. Part 4 (2003).  

There has been a change in the rating criteria during the 
pendency of this claim.  The old regulatory criteria must be 
applied prior to the effective date of the new criteria.  See 
Green v. Brown, 10 Vet. App. 111, 116-119 (1997).  The new 
rating criteria are not retroactive and must be applied as of 
the effective date of the change.  Kuzma v. Principi, 341 
F.3d 1327 (Fed. Cir. 2003).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned as 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2003).  

Prior to September 26, 2003, a lumbosacral strain was rated 
as 20 percent disabling if there was muscle spasm on extreme 
forward bending, loss of lateral spine motion, unilateral, in 
standing position.  The next higher rating, and the highest 
for this rating code, is 40 percent, which requires severe 
lumbosacral strain with listing of the whole spine to the 
opposite side, positive Goldthwaite's sign, marked limitation 
of forward bending in standing position, loss of lateral 
motion with osteo-arthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion.  38 C.F.R. Part 4, § 71a, 
Code 5295 (2003).  

Effective September 26, 2003, (for diagnostic codes 5235 to 
5243) the general rating formula for diseases and injuries of 
the spine will be as follows, with or without symptoms such 
as pain (whether or not it radiates), stiffness, or aching in 
the area of the spine affected by residuals of injury or 
disease:  
Unfavorable ankylosis of the entire spine will be rated as 
100 percent disabling; 
Unfavorable ankylosis of the entire thoracolumbar spine will 
be rated as 50 percent disabling;
Unfavorable ankylosis of the entire cervical spine; or, 
forward flexion of the thoracolumbar spine to 30 degrees or 
less; or, favorable ankylosis of the entire thoracolumbar 
spine will be rated as 40 percent disabling; 
Forward flexion of the cervical spine to 15 degrees or less; 
or, favorable ankylosis of the entire cervical spine will be 
rated as 30 percent disabling;
Forward flexion of the thoracolumbar spine greater than 30 
degrees but not greater than 60 degrees; or, forward flexion 
of the cervical spine greater than 15 degrees but not greater 
than 30 degrees; or, the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or, the 
combined range of motion of the cervical spine not greater 
than 170 degrees; or, muscle spasm or guarding severe enough 
to result in an abnormal gait or abnormal spinal contour such 
as scoliosis, reversed lordosis, or abnormal kyphosis will be 
rated as 20 percent disabling; 
Forward flexion of the thoracolumbar spine greater than 60 
degrees but not greater than 85 degrees; or, forward flexion 
of the cervical spine greater than 30 degrees but not greater 
than 40 degrees; or, combined range of motion of the 
thoracolumbar spine greater than 120 degrees but not greater 
than 235 degrees; or, combined range of motion of the 
cervical spine greater than 170 degrees but not greater than 
335 degrees; or, muscle spasm, guarding, or localized 
tenderness not resulting in abnormal gait or abnormal spinal 
contour; or, vertebral body fracture with loss of 50 percent 
or more of the height will be rated as 10 percent disabling.  
68 Fed. Reg. 51454-51456 (August 27, 2003), to be codified at 
38 C.F.R. § 4.71a (2004).  

Evidence.  In considering the severity of a disability, the 
Board has reviewed the medical history of the veteran.  38 
C.F.R. §§ 4.1, 4.2 (2003).  The current claim was received in 
March 1999.  The service medical records, as well as the 
private medical records from 1991 and 1994, have been 
considered.  However, this decision will focus on the recent 
events.  The file contains VA clinical notes from March 1999 
to October 2000.  These reflect back complaints and 
treatment; however, they do not provide sufficient 
information to rate the extent of the disability.  

A VA examination for rating purposes was provided in May 
2003.  The veteran reported back pain which had become worse 
in the last 3 to 4 years.  He described the pain as dull with 
intensity of 8/10 on a scale from 0 to 10, 90 percent of the 
time.  Pain radiated to both legs.  He said that he was not 
able to walk more than one mile, stand for more than 5 
minutes, or sit for more than 30 minutes.  He was unable to 
bend, run, or jump.  The examiner described the veteran as 
well developed and well nourished.  He was cooperative with 
no signs of acute distress.  The lumbar spine showed normal 
lordosis.  The thoracic spine was convex.  He flexed to 40 
degrees, hyperextended to 20 degrees, laterally flexed to 30 
degrees, bilaterally, and rotated to 20 degrees, bilaterally.  
All movements were with pain.  Deep tendon reflexes were 2+.  
Muscle strength was 5/5.  He had an antalgic gate.  There 
were negative Romberg, balance, and rapid or alternating 
movement tests.  Sensory function and cranial nerves were 
intact.  Babinski's test was negative.  There was no clonus.  
Deep tendon reflexes were 2+.  The diagnosis was chronic 
lumbosacral strain, secondary to degenerative changes.  

Analysis.  Turning to the criteria in effect prior to 
September 26, 2003, we see that the current 20 percent 
evaluation is appropriate for a lumbosacral strain if there 
was muscle spasm on extreme forward bending, loss of lateral 
spine motion, unilateral, in standing position.  The next 
higher rating, and the highest for this rating code, is 40 
percent, which requires severe lumbosacral strain with 
listing of the whole spine to the opposite side, positive 
Goldthwaite's sign, marked limitation of forward bending in 
standing position, loss of lateral motion with osteo-
arthritic changes, or narrowing or irregularity of joint 
space, or some of the above with abnormal mobility on forced 
motion.  38 C.F.R. Part 4, Code 5295 (2003).  In this case, 
the evidence does not show a severe lumbosacral strain with 
listing of the whole spine to the opposite side.  There is 
some limitation of forward bending, but not to a marked 
degree.  Pain limited lateral motion and X-rays disclosed 
some osteo-arthritic changes and narrowing of joint space; 
however, abnormal mobility on forced motion was not 
demonstrated.  The report of the February 2003 VA examination 
was made by a trained medical professional and it provides 
the most probative evidence as to the extent of the 
disability.  The February 2003 VA examination report 
establishes by a preponderance of evidence that the service-
connected back disability does not approximate the old 
criteria for an evaluation in excess of 20 percent.  
38 C.F.R. § 4.7 (2003).  

It has been asserted that the service-connected back disorder 
should have been rated under other diagnostic criteria.  Code 
5292 is for rating a limitation of lumbar spine motion.  
Since the ratings under Code 5295 consider limitation of 
motion, the rating under Code 5292 would be in place of the 
rating under Code 5295 and it would not be in addition to it.  
Under Code 5292, the current 20 percent evaluation would be 
appropriate for a moderate limitation of lumbar spine motion.  
The next higher evaluation would be 40 percent; however, the 
limitation of spine motion described by the examiner does not 
approximate the severe limitation required for a 40 percent 
rating.  Therefore, a higher evaluation is not warranted 
under these criteria.  

The possibility of rating the disability as an intervertebral 
disc syndrome, postoperative, under Code 5293 has also been 
considered.  The current 20 percent rating is warranted for a 
moderate condition with recurring attacks.  A 40 percent 
rating requires a severe condition with recurring attacks and 
intermittent relief.  The highest rating assignable under 
this code is 60 percent which requires a pronounced condition 
with persistent symptoms compatible with sciatic neuropathy 
with characteristic pain and demonstrable muscle spasm, 
absent ankle jerk, or other neurological findings appropriate 
to site of diseased disc, little intermittent relief.  
38 C.F.R. Part 4, Code 5293 (2003).  Here, again, the medical 
records and findings of trained medical personnel provide the 
most probative evidence as to the extent of the disability.  
The records do not show more than a moderate condition.  They 
do not reflect the neurologic disorders associated with 
severe or pronounced intervertebral disc syndrome.  
Specifically, the record does not show a severe condition 
with recurring attacks and only intermittent relief.  Neither 
is there a pronounced condition with persistent symptoms 
compatible with sciatic neuropathy with characteristic pain.  
There is no demonstrable muscle spasm.  The deep tendon 
reflexes are normal at 2+.  This includes the ankle jerk, 
which is clearly not absent.  The report does not reflect 
other neurological findings appropriate to site of diseased 
disc, or little intermittent relief, indicative of a higher 
evaluation.  Therefore, a higher evaluation is not warranted 
under this rating Code.  

Looking, now, at the new rating criteria, effective September 
26, 2003, for diagnostic codes 5235 to 5243, the general 
rating formula for diseases and injuries of the spine 
provides a 20 percent evaluation where forward flexion of the 
thoracolumbar spine is greater than 30 degrees but not 
greater than 60 degrees; or, the combined range of motion of 
the thoracolumbar spine is not greater than 120 degrees; or, 
there is muscle spasm or guarding severe enough to result in 
an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis.  The next 
higher evaluation for limitation of thoracolumbar spine 
motion is 40 percent, which requires forward flexion of the 
thoracolumbar spine to be limited to 30 degrees or less.  In 
this case, the veteran flexed to 40 degrees, which falls into 
the range for a 20 percent rating.  The examination findings 
by a trained medical professional provide the most probative 
assessment of the disability and, in this case, establish 
that the disability does not approximate the new criteria for 
a higher evaluation.  38 C.F.R. § 4.7 (2003).  

Higher ratings under the new criteria may also be based on 
ankylosis; however, ankylosis has not be found in this case.  
There is simply no basis for a higher evaluation under any 
applicable criteria.  

Other Criteria and Extraschedular Rating  The potential 
application of various provisions of Title 38 of the Code of 
Federal Regulations (2003) have been considered whether or 
not they were raised by the veteran as required by the 
holding of the United States Court of Veterans Appeals in 
Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991), 
including the provisions of 38 C.F.R. § 3.321(b)(1) (2003).  
The Board, as did the RO (see statement of the case dated in 
August 1999), finds that the evidence of record does not 
present such "an exceptional or unusual disability picture 
as to render impractical the application of the regular 
rating schedule standards."  38 C.F.R. § 3.321(b)(1) (2003).  
In this regard, the Board finds that there has been no 
showing by the veteran that this service-connected disability 
has resulted in marked interference with employment or 
necessitated frequent periods of hospitalization beyond that 
contemplated by the rating schedule.  In the absence of such 
factors, the Board finds that the criteria for submission for 
assignment of an extraschedular rating pursuant to 38 C.F.R. 
§ 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 
337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  


ORDER

A disability rating in excess of 20 percent for recurrent 
lumbosacral strain with degenerative changes is denied.  


REMAND

The veteran asserts that he has residuals of left sided 
Bell's palsy.  VCAA gives VA a heightened duty to have 
claimants examined and medical opinions rendered.  Inasmuch 
as Bell's palsy was diagnosed in service, an examination to 
determine if there are current residuals is appropriate.  

Accordingly, this case is REMANDED for the following actions:

1.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the recent court 
decisions, as well as 38 U.S.C.A. 
§§ 5102, 5103, and 5103A, (West 2002), 
and any other applicable legal precedent.  

2.  The RO should schedule the veteran for 
a VA neurologic examination.  The claims 
folder should be made available to the 
examiner for review.  All indicated tests 
and studies should be accomplished.  The 
examiner should identify all 
manifestations, which are at least as 
likely as not, residuals of Bell's palsy.  
If there are no residuals of Bell's palsy, 
the examiner should so state.   

3.  Thereafter, the RO should readjudicate 
this claim in light of the evidence added 
to the record since the last supplemental 
statement of the case (SSOC).  If any 
benefit sought on appeal remains denied, 
the appellant and his representative 
should be provided a SSOC.  An appropriate 
period of time should be allowed for 
response.

Subsequently, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



